Matter of Monique B. v Anthony S. (2018 NY Slip Op 04948)





Matter of Monique B. v Anthony S.


2018 NY Slip Op 04948


Decided on July 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2018

Sweeny, J.P., Webber, Kern, Oing, JJ.


7032

[*1]In re Monique B., Petitioner-Appellant,
vAnthony S., Respondent-Respondent.


Orrick, Herrington & Sutcliffe LLP, New York (Rene A. Kathawala of counsel), for appellant.

Order, Family Court, Bronx County (Alicea Elloras, J.), entered on or about April 6, 2016, which, upon reargument, granted petitioner's application for counsel fees and awarded $250 in fees, unanimously modified, on the law and the facts, to the extent of remanding the matter for a determination of reasonable counsel fees, and otherwise affirmed, without costs.
The record demonstrates that inasmuch as respondent was found to have wilfully violated a child support order the issuance of attorney fees was proper under Family Ct Act §§ 438(b) and 454(3) (see Matter of Duffy v Duffy, 30 AD3d 735, 737 [3d Dept 2006]). However, in awarding the fees, the court did not set forth the factors considered, such as "the parties' ability to pay, the nature and extent of the services rendered,
the complexity of the issues involved, and the reasonableness of the fee under all of the circumstances" (Matter of Musarra v Musarra, 28 AD3d 668, 669 [2d Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2018
CLERK